Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8 February 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	In this case, the lined through references only included the abstract, and not the entire document.

Drawings
The drawings are objected to because the reference characters and drawing headings are handwritten, rendering several of the reference characters unintelligible. Some non-limiting examples are that it is unclear whether a 1 or ^ is being used, or a 9 or g is being used.  
	Furthermore, arrowheads should be located at the end of the leader line opposite the reference character. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41" and "68" have both been used to designate the same element.  
	Reference characters "42" and "51" have both been used to designate the same element.  
	Reference characters "16" and "46" have both been used to designate the same element.  
	Reference characters "31" and "32" have both been used to designate the same element.  
	Reference characters "46" and "an undecipherable symbol with a 16" in figure 12 have both been used to designate the same element.  
.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 61 and 66.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because reference to Figure 1 should be removed.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The term “rim” should be removed from the title of the specification.
	The term “rim” should be replaced with the term - -wheel- - throughout the specification, due to the fact that a “rim” is ONLY the portion of a wheel on which a tire is mounted.
	The reference to claim 1 should be removed from page 2 of the specification, given the fact that the specification cannot rely on the claims to describe the invention.  
	It should be noted that the majority of the references to specific drawing figures in the specification do not match the drawing figures where the features are actually shown.
	Unused reference characters should be removed from the list of reference characters.
	The specification lacks the required headings. See section 8 below.
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  The phrase “characterized in that” should be removed from the claims, given the fact that this phrase does not describe any structure of the invention.  
	In claims 1, 8, 10, and 12, the term “rim” should be replaced with the term - -wheel- -, to more accurately describe the invention, given the fact that a “rim” is ONLY the part of a wheel on which a tire is mounted.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
	In this case, claim 1 sets forth the limitation “retaining means” and claim 12 sets forth the limitations “counter retaining means” and “retaining means”. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph due to the presence of the term “means” preceded by functional language. Furthermore, neither the specification nor the claims explicitly define what features of the invention actually act as these “retaining means” or “counter retaining means”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 are indefinite due to the fact that it is unclear what physical element(s) of the invention act as the “retaining means” and “counter retaining means”. 
	Claims 1 and 12 indefinite due to the fact that the phrase “the trim element” in line 5 and 6, respectively, is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “trim element” set forth in line 5 and 6, respectively, is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claims 1 and 12 are indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the fastening plate “bears” on the back surface of the spoke “in a load transferring manner”. 

	Claims 5, 10, and 13 are indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its”. 
	Claim 9 is indefinite due to the fact that the limitation “the trim elements” is a double recitation. Namely, it is unclear whether this limitation is the same as the “at least one plate shaped trim element” previously set forth in the claims.
	Claim 13 is indefinite due to the fact that the limitation “the trim element” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “trim element” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 13 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “it” in line 6. 
	Claim 13 is indefinite due to the fact that the limitation “the spokes” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “spokes” set forth in line 4 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 	
	Claim 14 is indefinite due to the fact that the limitation “the spokes” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “spokes” set forth in line 4 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Some non-limiting examples of narrative and indefinite language are the phrases “in each case”, “takes place in that”, and “and in that”. 

Claim 1 recites the limitation "the spokes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim 3 recites the limitation "the undersurface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 5 recites the limitation "its mount" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 5 recites the limitation "its free arm" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 5 recites the limitation "the retaining lug" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 5 recites the limitation "the retaining mount" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 7 recites the limitation "the smaller trim elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 8 recites the limitation "the larger trim elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

 Claim 8 recites the limitation "the rim flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 10 recites the limitation "its lateral wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 11 recites the limitation "the smaller trim element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 11 recites the limitation "dedicated sockets" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 11 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 12 recites the limitation "the spokes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 13 recites the limitation "the spokes" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 14 recites the limitation "the retaining mount" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 14 recites the limitation "the attachment" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

The term "basically" in claim 13 is a relative term which renders the claim indefinite.  The term "basically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), (b), (f) or 35 U.S.C. 112 (pre-AIA ), 1st, 2nd, or 6th,    paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel trim fastening arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617